Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 & 5 are allowed.
With reference to Figs.1-2, the prior art of record does not appear to teach a linear vibration motor comprising, inter alia, a first magnet piece [12a] and a second magnet piece [12b], lined up in a direction that crosses the axial [i.e., Z-] direction, and that have magnetic poles in mutually opposing directions; and 
a third magnet piece [12c] and a fourth magnet piece [12d], each having a magnetic pole that is magnetized in a crossing direction, where magnetic poles are in contact with, or near to, the identical magnetic poles of the two opposing magnetic poles on the same end sides of the first and second magnet pieces, 
wherein the third and fourth magnet pieces are disposed on opposite sides in the axial direction of the first and second magnet pieces, 
wherein the two coils have a first coil with a first winding part [31] and a second coil with a second winding part [32], 
wherein directions of electric current on a first side and on a second side of the first winding part are in mutually opposing directions, 
wherein directions of electric current on a first side and on a second side of the second winding part are in mutually opposing directions, 

wherein the second side of the first winding part and the second side of the second winding part face the fourth magnet piece [12d], 
wherein the first side and the second side of the first winding part are separated by a first through hole [not numbered] disposed at a center of the first coil, wherein the first through hole faces the first magnet piece [12a], and2 d(PATENT) wherein the first side and the second side of the second winding part are separated by a second through hole [not numbered] disposed at a center of the second coil, wherein the second through hole faces the second magnet piece [12b]” (claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/BURTON S MULLINS/            Primary Examiner, Art Unit 2832